Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/04/2022.
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 15, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tobias et al. 5,115,974. Tobias discloses: A water module (10) connectable to and operable with an above-ground swimming pool (12) having a top rail (16) extending along a top perimeter thereof (as seen in figure 1), the water module comprising:
a module base (18) connectable to the top perimeter and adapted to replace at least one structural element of the rail (the module base 14 and cap 18 are removable structural elements attached with fasteners 20 wherein they can replace a previously installed cap or base for maintenance or to replace an old model with a new one as claimed as shown in figure 1. Whether or not the base and cap are replacements depends on a future act of use and not on any claimed structural difference);
a module casing (40, 80, 68) extending upward from the module base and having an interior volume (surrounding the flow path 92, 94 and 96 in the embodiment or usage of figure 3) and a distal opening (86) defined at a distal end thereof and communicating with the interior volume (as shown in figures 3 and 6); and
a supply system provided within the interior volume of the module casing (24 which extends within 14 as seen in figures 3 and 6) and adapted to be coupled to a water source (30) to receive water therefrom, the supply system having a discharge opening in fluid communication with the distal opening of the module casing to enable supplying the water to an inner volume of the above-ground swimming pool (as shown in figure 3, 24 supplies outlet 62 which supplies distal opening 86).
Regarding claim 15; conduit 24 extends into a chamber 52 within base 14 and is partially concealed thereby as seen in figure 3.
Regarding claim 16; chamber 52 discharge opening 60 supplies water to distal opening 86 in figure 3. 
Regarding claims 18 and 20; the supply system includes a diffuser 64, 66, 82, mounted within the chamber of the supply system, as seen in figure 3, the diffuser being adapted to reduce turbulence of the water flowing therethrough as seen by the tortuous flow at 94 and 96 which will produce a laminar or non-turbulent water fall at 98 as claimed.
Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tobias et al. 5,115,974 in view of Vogtner et al. 2018/0147595. Tobias discloses: An above-ground swimming pool (12) including at least one water module (10) integratable with the top perimeter of the side walls for supplying water to the inner volume (as shown at 98 in figure 3) with a conduit 24 extending into a chamber within base 14:
substantially as claimed but does not disclose a light-emitting device connectable to the chamber. However, Vogtner teaches another water module (10) which is connectable to a wall of a swimming pool as taught in paragraphs 3, 7 and 8 having a light 18 within the waterfall flow chamber as seen in figure 3C for the purpose of providing a decorative effect to the waterfall. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the water module of Tobias with a light as, for example, taught by Vogtner in order to provide a decorative effect to the waterfall.
Regarding claim 21; Tobias discloses at least one water module (10) integratable with the top perimeter of the side walls for supplying water to the inner volume (as shown at 98 in figure 3).
Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive.
Applicant contends that Tobias does not specifically disclose replacing a structural element. However, a method of use is not being claimed but rather an apparatus that is “adapted to replace”. Inasmuch as the module 14 and base 18 are connected with removable fasteners 20, the module base 14 and cap 18 are removable structural elements which can replace a previously installed cap or base for maintenance or to replace an old model with a new one as claimed. Whether or not the base and cap are replacements depends on a future act of use and not on any claimed structural difference.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: In an above ground swimming pool with a bottom, a side wall and a top perimeter with top edges; The prior art of record does not teach a rail adapted to supply water to the pool which is connectable to the top edges of the perimeter side wall with a plurality of caps also connectable to the top edges of the perimeter side wall which is further provided with a module base with an interior volume adapted to be coupled to a water source as claimed that is adapted to replace at least one component of the rail.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754